DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Applicant’s remarks filed after Final Office Action on 31 May 2022 have been considered. Claims 1 and 18 have been amended by the Applicant. Claims 8 and 21 have been cancelled. Claims 1-5, 7, 9, 10-14, 16, 18, and 20 are pending and have been allowed for the reasons set forth below.
Response to Remarks
Applicant’s Remarks submitted on 31 May 2022 have been considered and are persuasive. The allowable claim limitations previously set forth, in now cancelled claims 8 and 21, have been integrated into independent claims 1 and 18. Claim 10 had already been amended into a condition for allowance. These claims, and their dependent claims, are now in condition for allowance.  
Reasons for Allowance
Claims 1-5, 7, 9, 10-14, 16, 18, and 20 are allowable over the prior art of record. The closest prior art of record is Hiroyuki et al., JP2006027347 A, further in view of Mabuchi et al., US 20090164073 Al, Sweeney et al., US-20170313326- Al, Myers et al., US 10095229 B2 (hereinafter referred to as Hiroyuki, Mabuchi, Sweeney, and Myers respectively).
The following is the examiner’s statement for reasons for allowance:
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a result of vehicle motions.
Mabuchi teaches a motion sickness device that moves a vehicle's seat to alleviate motion sickness when the invention detects that the vehicle has approached or retreated from a location. 
Sweeney teaches a motion sickness prevention apparatus that simulates the motion of a vehicle, using a seat, as it traveled when it is stationary.
Myers teaches a vehicle motion sickness treatment apparatus that can
detect is a passenger has entered the vehicle with a sensory conflict caused by a sensory event.
As per Claim 1, the closest prior art or record taken either individually or in combination with
other prior art of record fails to teach or suggest: 
A computer-implemented method for alleviating sensory conflict in a vehicle, comprising: 
identifying a sensory event based on data from vehicle systems or vehicle sensors of the vehicle; 
identifying a sensory conflict for a vehicle occupant based on the sensory event at a location; 
determining an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant; 
determining an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time; 
determining an intensity variable that varies an intensity of inurement actions performed the N number of times, wherein the intensity variable increases the intensity of the inurement actions over the N number of times when the vehicle is approaching the location, wherein the N number of times are separated by break periods, and wherein lengths of the break periods are based on a preceding intensity of a preceding inurement action; 
applying the intensity variable to the actuation schedule; and
controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle.
As per claims 2-5, 7, and 9, claims 2-5, 7, and 9 depend from claim 1 and are therefore allowable.
As per claim 10, the closest prior art or record taken either individually or in combination with
other prior art of record fails to teach or suggest:
A system for alleviating sensory conflict in a vehicle, comprising: 
a processor having: 
a sensory conflict module identifies a sensory conflict for a vehicle occupant based on a sensory event at a location; 
an inurement module determines an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant and an intensity variable that varies an intensity of inurement actions performed N number of times, wherein the N number of times are separated by break periods, and wherein lengths of the break periods are based on a preceding intensity of a preceding inurement action; 
a schedule module determines an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time based on the intensity variable; and 
a control module controls a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle.
As per claims 11-14 and 16, claims 11-14 and 16 depend from claim 10 and are therefore allowable.
As per claim 18, the closest prior art or record taken either individually or in combination with
other prior art of record fails to teach or suggest:
A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:
identifying a sensory conflict for a vehicle occupant of a vehicle based on a sensory event at a location; 
determining an inurement action to alleviate an impact of the sensory conflict on the vehicle occupant; 
determining an actuation schedule for performing the inurement action an N number of times for a predetermined amount of time; 
determining an intensity variable that varies an intensity of inurement actions performed the N number of times, wherein the intensity variable increases the intensity of the inurement actions over the N number of times when the vehicle is approaching the location, and wherein the N number of times are separated by break periods, and wherein lengths of the break periods are based on a preceding intensity of a preceding inurement action; 
applying the intensity variable to the actuation schedule; and 
controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle.
As per claim 20, claim 20 depends from claim 18 and is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668 
 
/Thomas Ingram/Primary Examiner, Art Unit 3668